Citation Nr: 1545581	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-02 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for muscle pain, to include as a qualifying chronic disability. 

2.  Entitlement to service connection for joint pain, to include as a qualifying chronic disability. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypothyroidism, to include as a qualifying chronic disability. 

5.  Entitlement to service connection for left wrist and numbness of left hand disorder, to include as secondary to service-connected cervical spine disability or due to ruptured discs in neck, or as a qualifying chronic disability.

6.  Entitlement to service connection for ruptured discs in neck, to include as secondary to a service-connected cervical spine disability.

7.  Entitlement to service connection for right shoulder disorder with triceps pain, to include as secondary to service-connected cervical spine disability. 

8.  Entitlement to service connection for left shoulder disorder, to include as secondary to service-connected cervical spine disability.

9.  Entitlement to service connection for right elbow disorder, to include as secondary to service-connected cervical spine disability and/or due to right shoulder disorder.

11.  Entitlement to service connection for left elbow disorder, to include as secondary to service-connected cervical spine disability and/or due to left shoulder disorder.

12.  Entitlement to service connection for enlarged prostate with urinary tract problems, to include as a qualifying chronic disability.

13.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as a qualifying chronic disability.

14.  Entitlement to service connection for breathing problems including asthma, to include as secondary to GERD, or as a qualifying chronic disability

15.  Entitlement to service connection for sleep disorder, to include as secondary to service-connected right knee disability, cervical spine disability, and lumbar spine disability and due to bilateral shoulder disorder, right elbow disorder, and enlarged prostate with urinary tract problems.

16.  Entitlement to service connection for shingles.

17.  Entitlement to service connection for a rash disorder.

18.  Entitlement to service connection for atopic dermatitis.

19.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.

20.  Entitlement to service connection for memory loss.

21.  Entitlement to service connection for traumatic brain injury (TBI) with headaches.

22.  Entitlement to service connection for temporomandibular joint (TMJ) with broken teeth and jaw condition for compensation purposes.

23.  Entitlement to an initial compensable rating for Grade II muscle strain of the right knee.  

24.  Entitlement to a compensable rating for facial scars.

25.  Entitlement to an increased rating for status post nasal reconstruction-mild chronic rhinitis, currently evaluated as 10 percent disabling.

26.  Entitlement to an increased rating for cervical degenerative arthritis and disc disease (cervical spine disability", currently evaluated as 20 percent disabling.

27.  Entitlement to an increased rating for chronic lumbar strain without symptoms, first degree spondylolisthesis, spondylosis L5-S1, and multilevel mild degenerative changes with anterior bony spurs (lumbar spine disability), currently evaluated as 10 percent disabling.

28.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity as secondary to service-connected cervical spine disability.

29.  Entitlement to an effective date earlier than March 29, 2010, for the grant of a separate evaluation for peripheral neuropathy of the right upper extremity.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1985 and from November 1990 to April 1991.  This case comes before the Board of Veterans Appeals (Board) on appeal from a November 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and November 2014 rating decision of the RO in Newnan, Georgia.  During the course of the appeal, the claims file was transferred to the RO in Detroit, Michigan.  

The Board acknowledges that the Veteran's claim for entitlement to service connection for personality changes and mental disease was initially adjudicated as such.  However, a claim for service connection for one psychiatric disorder may encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the Veteran's claim to include all relevant psychiatric diagnoses.


Although the issue of total disability based on individual unemployability (TDIU) is often raised as part of a higher rating decision, it has not been raised by the record in connection with the service-connected disabilities currently on appeal, thus is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains duplicate copies of evidence already associated with VBMS.

In July 2008, the Veteran requested service connection for TMJ with broken teeth.  A claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment for that condition.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As such, the issue of entitlement to service connection for a dental condition for compensation and for VA outpatient dental treatment purposes (previously claimed as TMJ with broken teeth and jaw condition) is referred to the RO for appropriate action.  

The issues on appeal for higher ratings for service-connected right knee, cervical spine, lumbar spine, and right upper extremity disorders and the issues of service connection for right and left shoulder disorders, right and left elbow disorders, ruptured discs in neck, left wrist and numbness of left hand disorder, enlarged prostate with urinary tract problems, GERD, breathing problems including asthma, sleep disorder, shingles, rash condition, atopic dermatitis, psychiatric disorder, memory loss, TBI with headaches, and dental condition for compensation and VA outpatient dental treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the service-connected facial scars more closely approximate manifestations of two scars located on the forehead and one scar located below the lower lip, both without at least one characteristic of disfigurement for VA purposes.

2.  For the entire rating period on appeal, the service-connected status post nasal reconstruction-mild chronic rhinitis more closely approximates manifestations without polyps.

3.  The evidence of record does not indicate any current disabilities associated with the Veteran's claimed muscle pain or joint pain.

4.  The Veteran did not serve in the Southwest Asia Theater of Operations during the Persian Gulf War period.

5.  The Veteran has not had hypertension or residuals thereof at any time during the appeal period or in close proximity thereto.

6.  The Veteran did not sustain any injury, disease or event during active service that is relevant to his current diagnosis of hypothyroidism, have chronic symptoms of hypothyroidism during service, or have continuous symptoms of hypothyroidism since separation from service; nor was hypothyroidism incurred during service or manifested to a compensable degree within one year of separation from service.  

7.  The Veteran first filed a claim for a separate evaluation for right upper extremity peripheral neuropathy as secondary to service-connected cervical spine disability on April 27, 2010.
 
8.  It was factually ascertainable on March 29, 2010 that the Veteran's cervical spine disability manifested in right upper extremity radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for facial scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21 (2015); 38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008).

2.  The criteria for entitlement to an increased rating in excess of 10 percent for status post nasal reconstruction-mild chronic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.27, 4.97, Diagnostic Code 6599-6522 (2015).

3.  The criteria for entitlement to service connection for muscle pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for entitlement to service connection for joint pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).

6.  The criteria for entitlement to service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).

7.  The criteria for an effective prior to March 29, 2010 for the separate evaluation for right upper extremity peripheral neuropathy due to the Veteran's service-connected cervical spine disability have not been met.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent a letter in July 2008, prior to the initial adjudication of the claims for entitlement to a compensable rating for facial scars, entitlement to an increased rating in excess of 10 percent for status post nasal reconstruction-mild chronic rhinitis, and the claims for entitlement to service connection for muscle pain, joint pain, and hypothyroidism, and a letter to the Veteran in January 2009, prior to the initial adjudication of the claim for entitlement to service connection for hypertension.  The letters explained how disability ratings and effective dates are determined and informed the Veteran of the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  Therefore, the Board finds that the duty to notify has been met as to the issues decided herein.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

"In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Additionally, where a claim has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Neither the Veteran nor his representative has made any such assertions here.  Accordingly, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied for the issues discussed below.  The Veteran's service treatment records, two DD Forms 214, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims discussed below.  The Veteran has not identified any outstanding medical records relevant to the claims being decided herein.

The Veteran was afforded a VA examination in August 2008 regarding his facial scars and rhinitis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this VA examination report is adequate because provided the requisite objective and subjective test results to adequately rate the Veteran's facial scars and status post nasal reconstruction-mild chronic rhinitis and the examiner reviewed the Veteran's claims file and considered his medical history.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's facial scars and status post nasal reconstruction-mild chronic rhinitis since he was last examined in August 2008.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-1995 (April 7, 1995).

The Veteran has not been afforded VA examinations in connection with the claims for muscle pain, joint pain, hypertension, or hypothyroidism.  An examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption, and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA examinations and medical opinions are unnecessary to decide the claims for muscle pain, joint pain, hypertension, and hypothyroidism.  As is discussed in further detail below, there is no in-service event, injury, or disease related to any of the claimed disorders.  The service treatment records (STRs) are silent for hypertension, hypothyroidism, muscle pain, or joint pain.  The Veteran has not alleged in-service onset or symptoms, as opposed to being otherwise related to his claimed in-service exposures.  As is further addressed below, the Veteran is did not serve in the Southwest Asia Theater of Operations during the Persian Gul War period.  As such, there is nothing for an examiner to link these disorders to; furthermore, there is no current hypertension and the Veteran is not competent to report symptoms of this disorder, as opposed to lay-observable symptoms.  Furthermore, there is no currently diagnosed hypertension and the Veteran cannot self-diagnose that disorder, as is noted below.  The Board concludes that VA has fulfilled the duty to assist the Veteran for the issues discussed below.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Higher Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Furthermore, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Facial Scars

The Veteran seeks a compensable rating for facial scars which are currently rated at 0 percent (noncompensable) for the entire rating period on appeal under Diagnostic Code 7800.  See 38 C.F.R. § 4.118 (prior to October 23, 2008).  Revised provisions for evaluating the skin were enacted in October 23, 2008 and these provisions are only applicable to claims received on or after that date.  Because the Veteran filed this claim on appeal in July 2008, these revisions do not apply to the present case and will be considered under the criteria effective as of the date of his claim.  73 Fed. Reg. 54708 (Sept. 23, 2008).

Diagnostic Code 7800 provides compensable ratings for disfigurement of the head, face, or neck.  A 10 percent is assigned for one characteristic of disfigurement; a 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent evaluation is assigned for visible or palpable  tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement; and an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) Scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeter) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code7800, Note (1) (prior to October 23, 2008).

The Board finds that, for the entire rating period on appeal, the service-connected facial scars more closely approximate manifestations of two scars located on the forehead and one scar located below the lower lip, both without at least one characteristic of disfigurement for VA purposes.

On VA examination for scars in August 2008, the examiner noted the Veteran was involved in a bicycle accident in 1984 involving facial injury.  Upon clinical evaluation, the examiner noted two scars on the Veteran's mid forehead above the eyebrow line approximately two centimeters apart.  The first scar measured one centimeter horizontal and the other scar measured one centimeter horizontal and one to two millimeters in thickness, and both were described as nonadherent to the underlying structure, nontender, not disfiguring, mildly hypopigmented, and blend in with the wrinkles on the forehead.  A third scar was noted below the Veteran's bottom lip measured two centimeters midline horizontal and two millimeters in thickness and described as not disfiguring, nontender, and blends in with the skin fold.  It was also noted that no loss of sensation could be determined and the Veteran's facial skin is intact.

Private treatment records dated from April 2001 to December 2008 do not show any worsening of the service-connected facial scars during the appeal period or within one year prior.  Moreover, review of VA treatment records dated from April 2010 to August 2014 do not show any complaints, treatment, or worsening of the service-connected facial scars.  

After a review of the evidentiary record, as discussed above, the Board finds that a compensable rating under Diagnostic Code 7800 is not warranted at any time in this case.  The Veteran's three facial scars are not indicative of any of the eight characteristics of disfigurement for VA purposes nor any type of visible or palpable tissue loss.  See 38 C.F.R. § 4.118 (prior to October 23, 2008).

Next, the Board considers whether any other diagnostic codes relevant to the service-connected facial scars are applicable to warrant a compensable rating at any time during the appeal period.  

Diagnostic Code 7803 provides a compensable rating of 10 percent for scars that are superficial or unstable and Diagnostic Code 7804 provides a compensable rating of 10 percent for scars that are superficial or painful on examination.  38 C.F.R. § 4.118 (prior to October 23, 2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and a superficial scar is one not associated with underlying soft tissue damage.  Id. at Diagnostic Code 7803, Note (1) and (2).  Diagnostic Code 7805 also provides that other scars be evaluated on limitation of function of affected part.  Id.   

As noted above, the August 2008 VA examiner documented that no loss of sensation could be determined upon evaluating the Veteran's facial scars.  There are also no indications of record by treating physicians or the Veteran of any frequent loss of covering of skin over the scars, underlying soft tissue damage, or limited use of his face due to the scars on his forehead and below his lip.  As such, a compensable rating under Diagnostic Code 7803, 7804, or 7805 is not applicable in this case.

Status Post Nasal Reconstruction Mild Chronic Rhinitis

The Veteran seeks a rating in excess of 10 percent for status post nasal reconstruction-mild chronic rhinitis for the entire increased rating period on appeal.  See 38 C.F.R. §§ 4.27 (explaining hyphenated diagnostic codes), 4.97, Diagnostic Code 6599-6522.

Under Diagnostic Code 6522, a 10 percent evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, and a 30 percent evaluation is assigned for allergic or vasomotor rhinitis with polyps.  A polyp is defined as "an abnormal protruding growth from a mucous membrane."  Dorland's Illustrated Medical Dictionary, 1514 (31st ed. 2007).

On VA examination for scars in August 2008, the Veteran reported having difficulty sensing air flow in the right nostril; however, he does not have any difficulty breathing through it and has not had any nosebleeds.  The tip of the nose tickles off and on, the bridge of the nose has decreased sensation but he can feel the pressure when he pinches the bridge of the nose, and no discharge was noted.  The Veteran also reported he uses Flonase and an over-the-counter Vicks nasal inhaler, and has not had to use antibiotics for nasal symptomatology.  Upon physical evaluation, the Veteran demonstrated intact septum without any gross deformities, pink turbinates, adequate air flow, and nontender maxillary sinus and frontal sinuses.  The examiner concluded there is a finding of nasal blunt trauma from bicycle accident in 1984, status post nasal reconstruction-mild chronic rhinitis by history.

Also of record are VA treatment records and private treatment records from which do not show or indicate any findings of polyps associated with the Veteran's service-connected rhinitis.  The Board notes there are no other relevant treatment records or indication by the Veteran of additional relevant treatment since the August 2008 VA examination.

The Board finds that for the entire rating period on appeal, the service-connected status post nasal reconstruction-mild chronic rhinitis more closely approximates manifestations without polyps.  As a result, the next-higher rating of 30 percent under Diagnostic Code 6522 is not warranted at any time in this case.  See 38 C.F.R. § 4.97.

Next, the Board considers whether any other diagnostic codes relevant to the service-connected status-post nasal reconstruction with mild chronic rhinitis  are applicable to warrant a compensable rating at any time during the appeal period.  But the evidence does not demonstrate the presence of bacterial rhinitis or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6523-24 (2014).  Additionally, the 2008 examiner found an intact septum.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 (2014).  Furthermore, the evidence does not indicate the loss of part of the nose, sinusitis, laryngitis, laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx.  See 38 C.F.R. § 4.97, Diagnostic Codes 6504, 6510-21 (2014).


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's facial scars are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor (first step) for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 111.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the second step is required.

The evidence in this case does not show that the assigned schedular evaluations for the service-connected facial scars and rhinitis are inadequate.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  A comparison between the level of severity and symptomatology of the Veteran's assigned noncompensable evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Throughout the course of the appeal, the Veteran has not reported any complaints regarding his facial scars, other than their presence, and his primary reports of difficulty breathing are reflected in the diagnostic code which assess obstruction, and accordingly, breathing difficulties.  Higher ratings are available for both service-connected disabilities, but the symptoms did not warrant these higher evaluations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for these service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings; however, concludes that the noncompensable rating for facial scars and the 10 percent rating for status post nasal reconstruction-mild chronic rhinitis have been in effect throughout this appeal and referral for extraschedular consideration has not been warranted for any period on appeal.  Accordingly, staged ratings are inapplicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeals for a compensable rating for facial scars and an increased rating in excess of 10 percent for status post nasal reconstruction-mild chronic rhinitis.  Consequently, the benefit-of-the-doubt rule does not apply, and these appeals must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as cardiovascular-renal disease, which includes hypertension, and endocrinopathies, which includes hypothyroidism, when manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).


Muscle Pain and Joint Pain

Due to the similar disposition for the claims of service connection for muscle pain and joint pain, the Board will address them in a common discussion below. 

As noted above, the Veteran requested service connection for muscle pain and joint pain due to an undiagnosed illness; however, service connection on a presumptive basis for a Persian Gulf Veteran is not for application in this case.  See 38 U.S.C.A. §§ 1117, 1137; 38 C.F.R. § 3.317.   The relevant DD Form 214 notes active service from November 1990 to April 1991 without any foreign service during that period.  An April 2009 Personal Information Exchange System (PIES) response also notes there is no evidence in the Veteran's record to substantiate Southwest Asia service.  As a result, service connection on a presumptive basis for a Persian Gulf Veteran is not for application in this case for these identified disorders resulting from an undiagnosed illness.  See 38 U.S.C.A. §§ 1117, 1137 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015). 

Muscle pain and joint pain are not considered disabilities for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for muscle pain or joint pain).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1. 

A clinical finding or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology of the muscle and joint pains, other than the service-connected cervical spine, right upper extremity neuropathy, lumbar strain, and right knee disability, have been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, generalized muscle and joint pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez, 259 F.3d at 1361-62.  Accordingly, service connection is denied.

Hypertension

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id. 

At the outset, the Board finds that review of the evidentiary record does not show the Veteran has hypertension or residuals thereof at the time he filed this claim, in close proximity thereto, or at some point thereafter.  

Prior to the Veteran filing his claim for service connection for hypertension, he made no mention or claim for hypertension pursuant to his claims for VA disability compensation benefits in April 1992, June 1994, and July 2008.  In an October 1992 VA general medical examination report, the VA examiner noted the Veteran had no history of hypertension.  Review of the Veteran's private treatment records does not show any assessment of hypertension.

Pursuant to the December 2008 claim on appeal, VA outpatient treatment records dated from April 2010 to August 2014 were obtained and associated with the record, to include a July 2011 VA sleep medicine clinic consultation report which noted the Veteran denied a history of hypertension.  The Veteran submitted multiple VA Forms 21-4142; however, he did not identify any private treatment providers pertaining to his claim for entitlement to service connection for hypertension and review of additional private treatment records associated with the record do not show complaints, treatment, or diagnosis for hypertension.  

The Board acknowledges that the Veteran asserts he may have a current disability of hypertension, but finds that hypertension is not the type of disorder that a lay person can provide competent evidence on the question of diagnosis.  The Veteran is certainly competent to relate the presence of high blood pressure readings as told to him by a physician, but not to provide a diagnosis of hypertension, as this is a complex determination; the point at which elevated readings constitute a diagnosis.  As such, it requires medical skills and knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Furthermore, the medical evidence of record indicates a lack of hypertension, and this outweighs the Veteran's assertions.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.  The Veteran has been advised on multiple occasions that he must identify a current disability that is associated with his active duty service, yet he has not done so.  See January 2009 notice letter; November 2009 rating decision, and November 2013 statement of the case (SOC).  The existence of a current disability is an essential element of a claim for VA disability compensation.  38 U.S.C.A. 
§§ 1110, 1131.  Thus, there is no basis upon which to award service connection on a direct basis in this case.

Hypothyroidism

As noted above, the Veteran requested service connection for thyroiditis due to an undiagnosed illness; however, service connection on a presumptive basis for a Persian Gulf Veteran is not for application in this case.  See 38 U.S.C.A. §§ 1117, 1137; 38 C.F.R. § 3.317.   The relevant DD Form 214 notes active service from November 1990 to April 1991 without any foreign service during that period.  An April 2009 Personal Information Exchange System (PIES) response also notes there is no evidence in the Veteran's record to substantiate Southwest Asia service.  As a result, service connection on a presumptive basis for a Persian Gulf Veteran is not for application in this case for these identified disorders resulting from an undiagnosed illness.  See 38 U.S.C.A. §§ 1117, 1137 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015). 

Review of the evidentiary record shows the Veteran has a current diagnosis of hypothyroidism.  Nevertheless, the element of an in-service occurrence has not been met in this case.  The evidence of record does not establish that the Veteran sustained any injury, disease or event during active service that is relevant to his hypothyroidism, nor suffered any symptoms thereof during service.

Review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis of hypothyroidism.  The July 1989 and February 1991 examination reports reveal no abnormalities upon clinical evaluation of the endocrine system.  On Reports of Medical History dated December 1982, June 1985, and July 1989, the Veteran did not indicate having or ever having had a medical history related to thyroid trouble.  Additionally, during the course of the appeal, the Veteran has not specifically alleged any symptoms, event, disease, or injury during active service that is relevant to his hypothyroidism.  Thus, the second criterion to establish service connection on a direct basis has not been met.

The onset of this disorder is not shown in the Veteran's service treatment records as discussed above and review of his post-service treatment records document onset multiple years after separation from service.  Specifically, a January 2003 private treatment record by Dr. Edelson notes the Veteran was diagnosed with Hashimoto's thyroiditis in June 2000, has a history of primary hypothyroidism, and impression of history of hypothyroidism due to Hashimoto's thyroiditis.  VA treatment records document the Veteran's prior medical history includes hypothyroidism Hashimoto and assessment of hypothyroidism in July 2010, July 2011, July 2012, August 2013, and August 2014.  A July 2011 VA sleep consultation report also notes the Veteran's past medical history includes unspecified acquired hypothyroidism.  Moreover in July 2008, the Veteran submitted a chart indicating his onset of Hashimoto's thyroiditis in 1997 or 1998 and date of diagnosis in June 2000, which was both multiple years after separation from service.  The Veteran also indicated on this chart that Dr. Edelson was his most recent doctor for this disorder.  As the Veteran was not diagnosed until approximately 1997, the onset of this disorder was at least six years post service -discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Thus, service connection for hypothyroidism under the presumptions for chronic diseases have not been met nor on a direct basis for incurrence in service.  See 38 C.F.R. §§ 3.303(b),(d), 3.307(a)(3), 3.309(a).

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran was service-connected for a cervical spine disorder, effective April 22, 1992.  In a November 2009 rating decision, the RO increased the evaluation to 20 percent, effective July 18, 2008.  In an April 27, 2010 submission, the Veteran requested secondary service connection for his ruptured discs in his neck and right upper extremity symptoms due to his cervical spine disability.  In a March 2012 rating decision, the RO granted service connection for right upper extremity peripheral neuropathy, effective April 27, 2010.  The Veteran objected to this date, and in a November 2014 rating decision, an effective date of March 29, 2010 was assigned.  The RO explained that this was the date that radiculopathy was first diagnosed and was within one year of the claim, in April 27, 2010.  

Here, although the Veteran filed a service connection claim for his right upper extremity radiculopathy, the RO granted a separate evaluation for the right upper extremity peripheral neuropathy as secondary to the service-connected neck disorder.  This separate evaluation is contemplated under the diagnostic code for rating the cervical spine disorder.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  Accordingly, the rules for effective dates for increased rating claims will be used herein.  The Veteran's attorney asserts that the disorder did not need to be medically verified in order for the earlier effective date to be granted.  The attorney also asserts that the Veteran is competent to report symptoms and his private medical records are "littered" with complains of radiating neck pain.  

The Board finds that the date of the claim is April 27, 2010.  That is the first date that the Veteran claims right upper extremity symptoms and desires service connection.  No earlier statement can be thus construed.  The Board notes that he filed a claim for an increased evaluation, which was adjudicated in a 2009 rating decision.  Although the 2010 statement was received within a year of that rating decision, it did not assert disagreement with the 2009 rating decision, did not express a desire to appeal, and was not accompanied by new and material evidence.  See 38 C.F.R. § 20.201 (2015).

The Board finds that the date of entitlement is March 29, 2010.  Contrary to the Veteran's attorney's assertions, the record does not show the Veteran reported right upper extremity neurological symptoms (other than unrelated orthopedic shoulder difficulties) prior to that date.  Private medical records from 2001 and 2002 indicate complaints of other health problems, but not right upper extremity neurological symptoms.  Furthermore, in that private record dated March 29, 2010, the Veteran reported numbness of the right hand with onset four days prior.  A private medical record dated on April 16, 2010 diagnosed right upper extremity radiculopathy.  Accordingly, the date of entitlement is March 29, 2010.  As this date is within one year of the claim, it is for assignment.  No earlier date, however, is warranted as there are no earlier claims or indication of symptoms.


ORDER

A compensable rating for facial scars is denied.

An increased rating in excess of 10 percent for status post nasal reconstruction-mild chronic rhinitis is denied.

Service connection for hypertension is denied.

Service connection for muscle pain is denied.

Service connection for joint pain is denied.

Service connection for hypothyroidism is denied.

An effective date earlier than March 29, 2010 for a separate evaluation for right upper extremity peripheral neuropathy is denied.  


REMAND

A remand is needed for the issue of entitlement to an initial compensable rating for Grade II muscle strain of the right knee to obtain a VA examination.  During the course of the appeal, the Veteran has not been afforded a VA examination in connection with this claim to obtain the information needed to properly adjudicate it under the relevant rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

A remand is needed for the issues of entitlement to an increased rating in excess of 20 percent for cervical spine disability and service connection for a left wrist and numbness of left hand disorder and ruptured discs in the neck to obtain an updated VA examination.  During the course of the appeal, the Veteran was afforded VA examinations in connection with the service-connected cervical spine disability in August 2008 and March 2011.  Since these examinations, a July 2012 VA treatment record reveals symptoms of the cervical spine disability are triggered by certain activities including numbness with the left arm.  In addition, the March 2011 VA examiner answered "no" for the question of is vertebral fracture a claimed or service-connected condition, thus no testing was performed to determine whether the Veteran has any ruptured discs in his neck as a result of his in-service injuries as asserted by him in an April 2010 VA Statement in Support of Claim.  In light of the Veteran's worsening symptoms, to include numbness in the left arm, and lack of testing to ascertain whether the Veteran has any ruptured disc in the neck, such information is needed to properly adjudicate the increased rating claim under the relevant rating criteria and to determine whether service connection is warranted for left wrist and numbness of left hand disorder and ruptured discs in the neck, both to include as secondary to the service-connected cervical spine disability.  See 38 C.F.R. §§ 3.310, 4.71a, Diagnostic Code 5242; McLendon, 20 Vet. App. at 79.

A remand is needed for the issues of entitlement to higher ratings for the service-connected lumbar spine disability and peripheral neuropathy of the right upper extremity to obtain updated VA examinations.  The Veteran was afforded VA examinations in connection with these claims in March 2011.  At the March 2011 VA examination for the spine, range of motion testing was not completed or documented in the report.  Since the March 2011 VA examination for peripheral nerves, the Veteran's representative asserted in a July 2015 written brief that the Veteran continues to find the level of detriment into the right arm as much more significant than what the mild evaluation implies and has continued to worsen as time continues.  As a result, additional VA examinations are needed to properly adjudicate these issues under the relevant rating criteria.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5242, 4.124a, Diagnostic Code 8710.

A remand is needed for the issues of entitlement to service connection for right and left shoulder disorders to obtain an additional VA examination and medical opinions.  The Veteran was provided a VA examination for joints in March 2011 at which diagnostic testing was only completed of the right shoulder and the examiner failed to address whether the right shoulder disorder is aggravated by the service-connected cervical spine disability.  Moreover, July 2009 private MRI results of the left shoulder included hypertrophic osteoarthritic changes and the Veteran has not been afforded VA examination or medical opinions regarding any left shoulder disorder as secondary to the cervical spine disability.  

A remand is needed for the issues of entitlement to service connection for right and left elbow disorders, enlarged prostate, GERD, breathing problems, sleep disorder, shingles, rash condition, atopic dermatitis, psychiatric disorder, memory loss, and TBI with headaches to obtain VA examinations and medical opinions for reasons explained below.  See McLendon, 20 Vet. App. at 79.  

Regarding the right and left elbow disorders, private November 2008 x-ray results of (unspecified) elbow showed bone spur.  The diagnosis was left lateral epicondylitis in November 2008 and April 2010.  In a June 2015 written brief, the Veteran's attorney asserted that the Veteran's bilateral elbow disorder may be the result of the documented in-service accidents, affected by overcompensation to the service-connected cervical spine disability, albeit to a lesser degree than the shoulders.  An examination is thus necessary.

Regarding a prostate disorder with UTI, private treatment records prior to the appeal period show the Veteran reported a urinary tract infection (UTI) and presented with a left varicocele in May 2002, complained and treated for prostatitis in August 2003, August 2005 and May 2006.  In a December 2008 statement, the Veteran reported the onset of prostatitis in 2002 and with increasing trouble sleeping through the night in the 1990s.  He stated that he was finally sent to Dr. A, who diagnosed the prostatitis, varicocele, and testicular cyst - none of which existed prior to military service.  Based on the Veteran's lay assertions of inservice symptoms with continuing symptoms since that time, an examination is warranted.  

Regarding GERD, VA treatment records show a diagnosis of GERD.  The Veteran reported having GERD symptoms for 20 years at an October 2004 private treatment intake session and in a July 2008 written statement he noted beginning to take a lot of antacids in the mid to late 1990s.  A December 1984 service treatment record showed treatment and assessment for esophagitis.  Thus, an examination is warranted.

Regarding the Veteran's breathing problems, an August 2008 private treatment record shows diagnosis of bronchial asthma by Dr. K.  In a July 2008 statement, the Veteran reported that his breathing issues appeared in the late 1990s.  In a February 2004 private record, Dr. W opined that the Veteran's asthma is most likely secondary to GERD.  A June 1981 service treatment record documents a complaint of chest congestion, coughing, and headache and assessment of possible upper respiratory infection (URI).  Thus, an examination is warranted.

Regarding the Veteran's sleep disorder, VA outpatient treatment records include a diagnosis of primary insomnia in 2012.  An October r2011 VA record noted the Veteran is a very light sleeper post-head trauma in the combat zone.  In July 2011, the Veteran reported that he has had an inability to sleep well since he served in desert storm in 1991 and attributes his insomnia to bilateral shoulder disorder, bilateral knee pain, right elbow pain, in-service head injury, and a prostate problem that causes him to have urinary urgency that prohibits him from sleeping in July 2011; and assessments of insomnia due to pain and PTSD insomnia likely from multifactorial causes including poor sleep hygiene and chronic pain.  Moreover, at the August 2008 VA examination, the Veteran reported difficulty going to sleep due to pain in the neck and back.  Accordingly, an examination is warranted.

Regarding the claimed skin disorders, review of service treatment records show treatment for unspecified dermatitis on the hands in August 1984 and herpes zoster on the right side of face/scalp in February 1991.  An August 2008 private prescription note from Dermatology Associated Dermatologists of West Bloomfield documents a diagnosis of atopic dermatitis.  In the June 2015 written brief, the Veteran's attorney asserted the Veteran's contention that his skin condition still comes and goes in the present.  The Board notes that dermatitis is contemplated under scleroderma as a chronic disease.  Thus, an examination is warranted.  

Regarding the Veteran's psychiatric disorder and memory loss, VA outpatient treatments include diagnoses of anxiety disorder not otherwise specified (NOS) and adjustment disorder with anxiety during the appeal period.  In an August 2008 statement, the Veteran reported difficulties in work and home environments and reported difficulties with anger, frustration, overwhelming thoughts, and emotional dysregulation.  The Veteran reported significant changes in his cognition and emotional status following active military service, as well as described in-service head injuries, and memory loss with personality change.  In 2008 statements, the Veteran's parents and his wife noted their observations of the Veteran's behavioral and personality changes upon his return from active duty in 1985 and 1991.  The Veteran's attorney also asserted in the June 2015 written brief that the Veteran's psychological detriment may also be the result of his service-connected conditions, specifically to include the daily presence and reminder of his service-connected facial scarring.  Thus, an examination is warranted.  

Regarding TBI with headaches, In July 2008, the Veteran requested service connection for TBI with headaches.  Service treatment records document an in-service closed head injury/concussion in August 1984.  The Veteran's attorney asserts the Veteran's ongoing headaches have persisted since the in-service head injury.  VA treatment records note the Veteran's history of headaches.  See 38 C.F.R. § 3.303. 

Regarding the issues of entitlement to service connection for enlarged prostate, GERD, asthma, and atopic dermatitis, remand is required to obtain private treatment records.  Pursuant to VA treatment, the Veteran reported in July 2011 that he sees an urologist every six months for a prostate problem that causes him to have urinary urgency; however, the record currently contains private treatment records pertaining to this issue from Dr. MA, dated from May 2002 to April 2008.  In January 2009, the AOJ requested private treatment records dated from January 2004 to December 2008 from Dr. BW pursuant to the Veteran's submission of a VA Form 21-4142 (Authorization and Consent to Release Information to VA) identifying Dr. BW as his treating provider for esophageal reflux in 2004 or earlier.  Treatment records from Dr. BW dated from January 2004 to March 2005 were obtained and associated with the record; however, a September 2011 VA treatment records notes receipt and review of notes from the Veteran's gastroenterologist (GI) dated 2002 to 2005 for GERD.  VA treatment records further document the Veteran's private GI is Dr. BW and ongoing changes in medication for GERD from July 2010 to August 2014.  Moreover, as noted above the record contains an August 2008 private prescription note from Dermatology Associated Dermatologists of West Bloomfield (atopic dermatitis), but any associated treatment records for atopic dermatitis are not of record.  Since VA has notice of outstanding private records that are potentially relevant to these claims on appeal, there is a duty to obtain these records.  

Regarding the Veteran's claim for service connection for a dental disorder/TMJ, remand is required for a VA examination.  VA outpatient treatment records show treatment for TMJ and an April 2011 private medical opinion by Dr. A suggesting a link between the Veteran's current TMJ and in-service head injury, thus VA examination and medical opinion are needed.  Thus, an examination and opinion are necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Notice regarding the issue of service connection for a dental disorder for VA outpatient dental treatment purposes should be provided by the AOJ.

2.  Obtain the necessary authorization from the Veteran to obtain any outstanding treatment records from Dr. BW (GERD and asthma) from 2002 to the present, from Dr. MA (enlarged prostate with urinary tract problems) from April 2008 to the present, and from Dermatology Associated Dermatologists of West Bloomfield (atopic dermatitis).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After any additional records are associated with the claims file, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of his Grade II muscle strain of the right knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disability.  An explanation for all opinions expressed must be provided.  

The examiner must report all signs and symptoms necessary for rating the Veteran's Grade II muscle strain of the right knee under the relevant diagnostic rating criteria, utilizing the relevant Disability Benefits Questionnaire (DBQ).

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spine disability and the presence and etiology of ruptured discs in the neck.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must report all signs and symptoms necessary for rating the Veteran's cervical spine disability under the relevant diagnostic rating criteria utilizing the appropriate DBQ.  

Second, regarding the left wrist or hand of the upper extremity, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that (i) the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service; (ii) the disorder is caused by his service-connected cervical spine disability; (iii) the disorder is aggravated by his service-connected cervical spine disability; and (iv) the disorder is somehow related to any ruptured discs in the neck.

Third, regarding any ruptured discs in the neck, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that (i) the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service; (ii) the disorder is caused by his service-connected cervical spine disability; and (iii) the disorder is aggravated by his service-connected cervical spine disability.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the relevant diagnostic rating criteria utilizing the appropriate DBQ.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected peripheral neuropathy of the right upper extremity.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must report all signs and symptoms necessary for rating the Veteran's peripheral neuropathy of the right upper extremity under the relevant diagnostic rating criteria utilizing the appropriate DBQ.  

8.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral shoulder disorders.   The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history from the Veteran.

First, the examiner must opine as whether it is at least as likely as not (50 percent or greater probability) that the right disorder is aggravated by the Veteran's service-connected cervical spine disability.

Second, regarding the left shoulder, the examiner should indicate whether there is a current diagnosis.  If no diagnosis is rendered for the left shoulder, please refer to the diagnostic findings in the July 2009 private MRI report of the left shoulder at William Beaumont Hospital.  

For each left shoulder diagnosis identified, the examiner must opine as whether it is at least as likely as not (50 percent or greater probability) that (i) the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service; (ii) the disorder is caused by his service-connected cervical spine disability; and (iii) the disorder is aggravated by his service-connected cervical spine disability.

9.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right and left elbow disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history from the Veteran.

First, the examiner must indicate whether the Veteran has a current right and left elbow disorder.  If no diagnosis is rendered, please refer to the diagnosis of left lateral epicondylitis and x-ray findings of bone spurs in the elbows as noted in November 2008 private treatment records.

Second, for each diagnosis identified, the examiner must opine as whether it is at least as likely as not (50 percent or greater probability) that (i) the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service; (ii) the disorder is caused by his service-connected cervical spine disability or either shoulder disorder; and (iii) the disorder is aggravated by his service-connected cervical spine disability or either shoulder disorder.

10.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any UTI or prostate disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history from the Veteran.

First, the examiner must indicate whether the Veteran has a current disorder attributable a prostate and/or UTI disorder.  If no diagnosis is rendered, please refer to complaints and treatment for prostatitis in private treatment records by Dr. A.  

Second, for each diagnosis identified, the examiner must opine as whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

11.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his GERD.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must opine as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

12.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his breathing problems.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should indicate whether the Veteran has a current disorder attributable to breathing problems.  If no diagnosis is rendered, please refer to the diagnosis of mild intermittent asthma noted in VA private treatment records and bronchial asthma noted in the August 2008 private treatment record.

For each diagnosis identified, the examiner must opine as whether it is at least as likely as not (50 percent or greater probability) that (i) the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service; (ii) the disorder is caused by his GERD; and (iii) the disorder is aggravated by his GERD.

13.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his sleep disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history from the Veteran.

The examiner should indicate whether the Veteran has a current sleep disorder.  If no diagnosis is rendered, please refer to the diagnosis of primary insomnia noted in VA treatment records.

For each diagnosis identified, the examiner should opine as whether it is at least as likely as not (50 percent or greater probability) that that (i) the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service; (ii) the disorder is caused by his service-connected right knee disability, cervical spine disability, and/or lumbar spine disability; (iii) the disorder is aggravated by his service-connected right knee disability, cervical spine disability, and/or lumbar spine disability; and (iv) related to his bilateral shoulder disorder, right elbow disorder, or enlarged prostate with urinary tract problems.

14.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his shingles, rash condition, or atopic dermatitis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For each diagnosis identified, the examiner must opine as whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include treatment for dermatitis on hands in August 1984 and herpes zoster on right side of face/scalp in February 1991.

15.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorder/memory loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For each psychiatric diagnosis identified, the examiner must opine as whether it is at least as likely as not (50 percent or greater probability) that (i) the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service; (ii) the disorder is caused by any of his service-connected disabilities; and (iii) the disorder is aggravated by any of his service-connected disabilities.

The examiner must also indicate whether the Veteran has memory loss associated with any current psychiatric disorder or is there a separate and distinct diagnosis for memory loss that manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

16.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his TBI with headaches.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of these claimed disorders from the Veteran.  

Regarding TBI, the examiner must provide the following opinion:  is it at least as likely as not that the disorder manifested during service or is otherwise related to the Veteran's military service, to include as due to the August 1984 closed head injury?

Regarding headaches, the examiner must provide the following opinion:  is it at least as likely as not that the disorder is (i) associated with TBI; (ii) caused by any of his service-connected cervical disabilities; or (iii) aggravated by any of his service-connected cervical disabilities. 

17.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his TMJ.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner should opine as whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include the August 1984 in-service closed head injury.  The examiner must also address the private opinion of record.

18.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

19.  Review the VA examination reports and medical opinions to ensure they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

20.  When the development has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


